DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FATHOLLAHI (US 8,390,255, hereinafter FATHOLLAHI) in view of COLAHAN et al. (US 9,735,595 B2, hereinafter COLAHAN).


    PNG
    media_image1.png
    672
    657
    media_image1.png
    Greyscale
As per claim 1, 
As per claim 1, FATHOLLAHI discloses a protective casing for a portable terminal with a built-in auxiliary battery, the protective casing comprising:
a casing body which covers and protects a side surface and a rear surface of a portable terminal (See Fig.1, Item#10, discloses a case with a back and sides that when a portable electronic device is placed within, the back and the sides of the electronic device will be covered, see Fig. 1A);

a battery power supply part which supplies power charged in the auxiliary battery to the portable terminal when the auxiliary battery is installed in the battery mounting part (See Fig.1, Item#24 and 28, and Col.6, lines 55-65 and Col.7, lines 54-60 disclose the prongs 24 allow the battery to charge and discharge, also that the plug 28 allows the electronic device to receive charge from the auxiliary battery 40); FATHOLLAHI further discloses which can charge any part of the mobile device assembly inductively or conductively (See Col.5, lines 25-29, disclose that the charging system may include a cradle which can charge any part of the mobile device assembly inductively or conductively, this implicitly indicates the presence of a receiving coil to receive the charge from the charging base). However FATHOLLAHI does not disclose a battery wireless charging part which receives wirelessly transmitted power and charges the auxiliary battery; and additional component mounting part positioned on the rear surface of the casing body to support mounting of the battery wireless charging part.
COLAHAN discloses a protective case for a portable terminal comprising a battery wireless charging part which receives wirelessly transmitted power and charges the auxiliary battery (See Fig.24, Item#1030 and Col.13, lines 3-15, disclose a coil disposed on the rear portion of the case and electrically coupled with the power source inside the case such that it can provide wireless charging to the battery inside the case); and additional component mounting part positioned on the rear surface of the casing body to support mounting of the battery wireless 
FATHOLLAHI and COLAHAN are analogous art since they both deal with portable electronic device charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FATHOLLAHI with that of COLAHAN by adding the wireless battery charging mounting part and coil for the benefit of wirelessly charging the auxiliary battery inside the protective the case without the need for connectors.
As per claim 5, FATHOLLAHI and COLAHAN disclose the protective casing of claim 1 as discussed above, wherein the battery mounting part includes: 
a battery mounting part body provided with an inner space for supporting installation of the auxiliary battery (See FATHOLLAHI, Fig.1, Item#22, disclose an aperture for receiving a battery 40); and
a cover which covers the inner space provided in the battery mounting part body to prevent separation of the auxiliary battery (See FATHOLLAHI, Col.7, lines 43-53, disclose a battery aperture door which can be opened by the user by pressure or pressing a button).


.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FATHOLLAHI in view of COLAHAN and in further view of SHIN (US 10,594,352 B2, hereinafter SHIN).
As per claim 6, FATHOLLAHI and COLAHAN the protective casing of claim 5 as discussed above, however FATHOLLAHI and COLAHAN do not explicitly wherein the battery mounting part further includes: at least one elastic member which is fixed to at least one side wall of the inner space of the battery mounting part body and has a predetermined elastic force; and at least one pressing part which is fixed to one end of the elastic member and presses the auxiliary battery in one direction using the elastic force of the elastic member.
SHIN discloses a protective case for a mobile device wherein the battery mounting part further includes: at least one elastic member which is fixed to at least one side wall of the inner space of the battery mounting part body and has a predetermined elastic force; and at least one pressing part which is fixed to one end of the elastic member and presses the auxiliary battery in one direction using the elastic force of the elastic member (See Fig.2, Item#210 and Col.6, lines 34-50, disclose the contact terminal pins may have elastic force).
FATHOLLAHI, COLAHAN and SHIN are analogous art since they all deal with mobile terminal protective cases.
.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FATHOLLAHI in view of COLAHAN and in further view of YANG et al. (US 9,252,463 B2, hereinafter YANG).
 As per claim 2, FATHOLLAHI and COLAHAN disclose the protective casing of claim 1, however FATHOLLAHI and COLAHAN do not disclose further comprising an input part which receives a user control value.
YANG discloses a battery charger comprising an input part which receives a user control value (See Fig.1, Item#3a and Fig.2, Items#10 and 13, Col.2, line 58 to Col.3, line 17 disclose a quick charging trigger which when the battery is determined to be able to receive quick charging, the trigger lights up allowing the user to activate quick charging if desired or remain at normal charging).
FATHOLLAHI, COLAHAN and YANG are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art to modify the invention disclosed FATHOLLAHI and COLAHAN with that of YANG by adding the DC-DC power supply circuit, mode selection and trigger disclosed by YANG for the benefit of allowing the user to quickly charge the battery of the electronic device if the user desires.

As per Claim 4, FATHOLLAHI, COLAHAN and YANG disclose the protective casing of claim 3 as discussed above, wherein the output adjusting part:
determines a charging mode of the portable terminal according to the user control value (See YANG, Fig.2, Items#13 and 10, disclose an outer trigger signal and a mode selection circuit, the mode selection circuit responds to input by the trigger signal and selects the charging mode accordingly);
converts the output power of the auxiliary battery to a first value and provides the first value to the portable terminal in a case of a general mode (Col.2, line 58 to Col.3, line 17 disclose a quick charging trigger which when the battery is determined to be able to receive quick charging, the trigger lights up allowing the user to activate quick charging if desired or remain at normal charging, the DC-DC power supply circuits adjusts the output according to the mode selection circuit); and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/Ahmed Omar/
Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859